ORDER DISMISSING APPEAL

PER CURIAM.
This is an appeal from an order determining entitlement to attorney’s fees in a probate proceeding, with the amount to be determined after an evidentiary hearing. We agree with the fifth district that an order which only determines entitlement to fees does not “finally determine a right or obligation of an interested person as defined in the Florida Probate Code.” Fla.R.App.P. 9.110(a)(2). Rehman v. Estate of Frye, 692 So.2d 956 (Fla. 5th DCA 1997). We there*480fore dismiss the appeal without prejudice to appeal the final order determining amount.
KLEIN, SHAHOOD and TAYLOR, JJ., concur.